UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-08002 KOREA EQUITY FUND, INC. Two World Financial Center, Building B New York, NY 10281 Nomura Asset Management U.S.A. Inc. Two World Financial Center, Building B New York, NY 10281 Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end: October 31, 2010 Date of reporting period: October 31, 2010 ITEM 1.REPORT TO SHAREHOLDERS KOREA EQUITY FUND, INC. December 22, 2010 To Our Shareholders: We present the Annual Report of Korea Equity Fund, Inc. (the “Fund”) for the fiscal year ended October 31, 2010. The Net Asset Value per share (“NAV”) of the Fund on October 31, 2010 was $12.30, representing an increase of 26.0% for the Fund’s fiscal year. The closing New York Stock Exchange (“NYSE”) market price of the Fund on October 31, 2010 was $11.25, representing an 8.54% dis­count to the NAV. The net assets of the Fund amounted to $136,026,379 on October 31, 2010. The Korea Composite Stock Price Index (“KOSPI”) in­creased from 1,580.7 to 1,883.0 or 19.1%, in local cur­rency terms, for the year. Including the South Korean won (“Won”) appreciation of 5.3% during the fiscal year, this represented a total increase of 25.2% in United States (“U.S.”) dollar terms. The Fund’s NAV outperformed the KOSPI, in U.S. dollar terms, by 0.8% during the year. The Fund’s share price (quoted on the NYSE), including distributions, increased by 33.9% during the year. For the quarter ended October 31, 2010, the KOSPI increased by 12.3% in U.S. dollar terms. The NAV of the Fund increased by 13.2%. The Fund outperformed the KOSPI, in U.S. dollar terms, by 0.9% during the quarter. South Korean Economy As external debt has been restructured and foreign ex­change reserves rebuilt during 2009, the government has become less anxious about instability risks. Foreign re­serves now exceed pre-crisis levels and provide more thorough coverage for foreign currency debts. South Ko­rea has returned to being an international net creditor after falling into debtor status in mid-2008. However, the turbu­lence triggered by the Greek debt crisis during the year served as a reminder that South Korea’s financial system is still vulnerable to rapid capital flows. In addition, the out­look for South Korea’s sovereign rating appears stable. We believe any downward adjustment is unlikely over the next six months. South Korea is currently rated at A1 (Moody’s), A (S&P) and A+ (Fitch), with a stable outlook. South Korea’s GDP growth peaked in the first quarter of 2010 at +8.1% (yoy) due to the low base effect; it has since moderated to +4.5% (yoy) in the third quarter of 2010 (3Q10). In 3Q10, the sequential slowdown from 2Q10 was driven by inventory destocking, reportedly related mainly to the renewal of vehicle production lines. The construction and property markets have also been a drag on the econ­omy for the most of 2010. As a result, this has contributed to slow credit growth despite record low interest rates and abundant liquidity. Banks have also made huge provisions in the past year due to the weakness in this sector. In an attempt to boost the Property and Construction sector, the government announced in March 2010 that it will purchase 40,000 unsold housing units (21,000 units di­rectly by the government and 19,000 units indirectly by private real estate funds) and lift the debt-to-income (DTI) ceiling for select cases. In August, the government an­nounced further deregulation measures for the real estate markets, which include the temporary easing of financing conditions, the extension of tax cuts, and delays to public supply. With deregulatory measures, housing transaction volumes and prices have stabilized. Mr. Kim Choong Soo, South Korean ambassador to the OECD was named as the new governor of the Bank of Ko­rea (“BOK”) in March 2010. During the review period, the Monetary Policy Committee of the BOK raised its policy rate twice, by 25 basis points each time, in July and No­vember to the current rate of 2.50%. This was in line with the market’s expectations, given the government policy of a gradual withdrawal of stimulus measures, rising inflation pressure, and broadly strong economic activity in recent months – in particular strong October exports (+27.6% yoy) and high October inflation (4.1% yoy). The reduction of global policy uncertainties after the G-20 Summit as well as the waning risk of a double dip recession in the U.S have also played an important role in improving the eco­nomic outlook. Policy rate normalization should accelerate in 2011 for these reasons. South Korea’s domestic economy remains resilient with unemployment at healthy levels - relatively unchanged from a year ago at rate of 3.6% in October 2010. Based on data as of November 2010, the Consumer Confidence In­dex is still in positive territory at 110 (above 100 reflects optimism) though marginally down from the peak of 112 in June 2010. Gradual wage growth coupled with the low in­terest rate environment should also bode well for the Do­mestic sector. However, looking ahead, much of the econ­omy will still depend on the external environment, notably China, the U.S. and Europe. South Korean Stock Market After a strong third quarter in 2009, investors were con­cerned that the pace of economic growth seemed to be moderating. Nonetheless, the KOSPI managed to finish off strongly in the last month of 2009 and jumped 8.2% in December. The rally was led by the Machinery sector on the back of news that a Korean consortium (KEPCO, Doosan Heavy Industries and Construction Co., Ltd., Hyundai En­gineering & Construction Co., Ltd., Samsung C&T Corpo­ration among others) had won a $20 billion project to build nuclear power plants in the UAE. The Automotive sector was the second best performer and surged by more than 15% in December. Hyundai Mobis, Hyundai Motors Com­pany, and Kia Motors Corporation continued to outperform the KOSPI in 2010 (data as of October 2010) by consis­tently beating market expectations in their overseas sales and by posting record profits. The weakness in the KOSPI at the beginning of 2010 was partly due to policy-related news from abroad, includ­ing the announcement of U.S. Banking sector reform pro­posals and policy normalization starting in some emerging market countries. However, the market gained momentum in the middle of February and was led by sectors related to the global demand recovery. The Transportation sector benefited from better than expected passenger and cargo traffic in February and the Transportation Equipment sec­tor also rallied along with talk of new order momentum for Korean shipbuilders, despite several order cancellations. In line with the broader market, the KOSPI declined by 5.8% in May due to concerns over possible contagion of European sovereign debt default risk and the tension with North Korea. Notably, the Construction sector underperformed after the disappointing government measures were announced in April. Despite the sell-off in May, the market managed to end almost unchanged for the 2Q10 as valu­ations offered some support. Risk appetite gradually returned in the second half of 2010, as corporate earnings were generally better than ex­pected and economic numbers suggest that the slowdown would be relatively moderate. In particular, the strong Purchasing Managers’ Index (“PMI”) in China pushed Asian markets higher. The upturn was led by industrial (Machin­ery, Transportation Equipment), as overseas order momen­tum continued, and the stabilization of the property market after deregulation measures announced in August 2010 of­fered further upside potential. On the other hand, the Tech­nology sector was a drag on the performance of the mar­ket as visibility of end-demand remains weak and earnings missed estimates. In addition, Basic Metals stocks such as POSCO also underperformed the market due to oversup­ply concerns. Towards the end of 2010, the Technology sector is beginning to see inflows from rotation out of au­tomobile stocks as valuations of technology stocks remain among the cheapest in Korea. Portfolio Management Activity During the period under review, the Fund added stocks that are likely to offer market leadership and to show su­perior earnings among their peers. The Fund trimmed the Technology sector position and added exposure to cyclical sectors such as shipping and construction stocks given undemanding valuations and signs of a sustained global economic recovery. The Fund accumulated consumer names with strong management while trimming those with declining market shares. Specifically, the Fund removed KT&G Corporation and Hite Brewery Co., Ltd. given the ongoing loss of market share to foreign brands. The Fund increased the position in Lotte Shopping Co., Ltd. as its management team has proven itself in making profitable acquisitions and posting strong same store sales growth with margin expansion. The Fund also bought Lock & Lock Co., Ltd. for its China growth exposure. Its products are highly regarded as pre­mium products with strong brand loyalty. In the Technology sector, the Fund sold Hynix Semi­conductor, Inc. due to weak demand visibility, which was attributed to the decline in DRAM prices. The Fund also disposed of the position in LG Electronics, Inc. as it lagged behind other smartphone producers and is one of the companies most exposed to the European debt crisis. The Fund also disposed of the position in NHN Corp due to the growing uncertainty about the popularity of its new online games. For Financials, the Fund sold Daegu Bank on concerns about its exposure to the Construction sector and its po­tential merger with another regional bank at a relatively high valuation. In addition, the Fund exited from Shinhan Financial Group Co., Ltd., as the prospects for changes in management remained uncertain. The Fund added non-life insurers including Samsung Fire & Marine Insurance Co., Ltd. and Dongbu Insurance Co., Ltd. as it expects them to lead the healthcare insurance market and believes auto loss ratios have peaked. Hanjin Shipping Co., Ltd. was introduced to the portfo­lio as global trade has started to rebound and valuations appeared attractive relative to its peers. However, the Fund trimmed its positions in this stock after it had outperformed the index for the year to date. Hyundai Heavy In­dustries Co., Ltd. was a new addition. While there are signs of a recovery in the Shipbuilding sector, the com­pany’s non-shipbuilding segment has also achieved economies of scale and decent growth will be achievable. The Fund trimmed POSCO due to increases in iron ore and coal costs which created concerns of oversupply. After the strong outperformance of Kia Motors Corporation and Hyundai Motors, the Fund took profits but maintained its overweight position in Hyundai Mobis, although it also trimmed the position slightly. The Fund favors clean energy and environmental themes. However, the Fund sold Woongjin Coway Co., Ltd. as the Fund doubted that its re-entry into the cosmetic business would be accretive given huge competition over­seas and a lack of direction in its core environmental prod­ucts business. The Fund added LG chemical amid rising demand for rechargeable batteries for portable devices and hybrid vehicle batteries. The Fund also added weight to Korea Zinc Co., Ltd. on the back of rising commodity prices given the surge in demand especially in China. Korea Zinc Co., Ltd. is the world’s third biggest zinc smelter in terms of capacity and the world’s most prof­itable smelter. Investment Strategy The combination of continued positive momentum in China’s PMI over the past months, a positive turn in the In­stitute for Supply Management (“ISM”) new order growth for the U.S. and more resilient macroeconomic data seen in the Euro zone suggest a rebound in global industrial production growth momentum, which supports our soft landing view of overall global growth. In Korea, the Fund favors globally competitive companies that are emerging in three sectors in particular – Automobiles, Technology, and Heavy Industrial. Their global market shares have risen over the years. The Fund also likes consumer stocks with brand leadership, but may reduce these positions where valuations seem exces­sive. On the other hand, the Fund will maintain its under­weight positions in defensive sectors such as Telecommuni­cations and Utilities given their unattractive growth profiles and lack of catalysts. Technology stocks have underperformed this year given weak global demand and poor earnings results. However, the Fund will look to increase its underweight position as it is the only cyclical sector that still trades well below its post-2,000 average and local investors are heavily under­weight in this sector. Moreover, the recent positive turn in ISM new U.S. orders shows signs of a demand pick up. Valuations remain attractive in the Financial sector and the Fund believes the sector is pricing in excessive macro­economic risks. With further rate normalization in 2011 and a bottoming construction market, banks are poised to benefit. With this macroeconomic backdrop, the Financial sector may experience one of the largest earnings growth rates in 2011 vis-à-vis other sectors. Automobile stocks remain one of our biggest over­weight sector positions and have outperformed the market during the period under review. Valuations are not cheap, but they are not demanding yet either. The sector has consistently beaten market expectations in terms of earnings and global sales. However, earnings growth next year may not be as robust as the Korean Won strengthens and com­petitors launch new products aggressively. The Fund will continue to monitor the sector closely and trim the posi­tions if valuations become excessive. Among industrial, the Fund favors stocks that are best positioned to benefit from strong overseas order momen­tum. The Fund expects this trend to continue as govern­ments in emerging countries such as the Middle East in particular, have doubled their budgets in building power plants and other infrastructure projects. Korean compa­nies have increased their overseas market share tremen­dously over the last decade and due to their strong track record, more order wins should materialize next year. The sector is currently trading at mid-cycle valuation and it is trading at a huge discount versus its historical peak. With undemanding valuations and a strong order outlook, the Fund will look to accumulate on any weakness. We appreciate your continuing support of your Fund. Sincerely, Shigeru Shinohara President PROXY VOTING A description of the policies and procedures that the Fund uses to vote proxies relating to portfolio securities is avail­able (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the Securities and Exchange Com­mission (“SEC”) Website at http://www.sec.gov. Information about how the Fund voted proxies relating to securities held in the Fund’s portfolio during the most recent 12-month period ended June 30 is available (1) without charge, upon re­quest, by calling toll-free 1-800-833-0018; and (2) on the SEC’s Website at http://www.sec.gov. AVAILABILITY OF QUARTERLY SCHEDULE OF INVESTMENTS The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Forms N-Q are available on the SEC’s Website at http://www.sec.gov. The Fund’s Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Informa­tion on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. INTERNET WEBSITE Nomura Asset Management U.S.A. Inc. has established an Internet Website which highlights its history, investment philosophy and process and products, which include the Fund. The Internet web address is www.no­mura.com. We invite you to view the Internet website. FUND CERTIFICATION In September 2010, the Fund filed its Chief Executive Officer Certification with the New York Stock Exchange pursuant to Section 303A. 12(a) of the New York Stock Exchange Corporate Governance Listing Standards. The Fund’s Chief Executive Officer and Chief Financial Officer Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 were filed with the Fund’s Form N-CSR and are available on the Securities and Exchange Commis­sion’s web site at http://www.sec.gov. KOREA EQUITY FUND, INC. FUND HIGHLIGHTS — OCTOBER 31, 2010 (Unaudited) KEY STATISTICS Net Assets Net Assets Value per Share Closing NYSE Market Share Percentage Increase in Net Asset Value per Share* 26.0% Percentage Increase in NYSE Market Price* 33.9% MARKET INDEX SOUTH Percentage Increase in Market Index* KOREAN WON U.S.$ Korea Composite Stock Price Index* 19.1% 25.2% *From November 1, 2009 through October 31, 2010 ASSET ALLOCATION South Korean Equity Securities 97.6% Other Assets Less Liabilities, Net 2.4% Net Assets 100.0% INDUSTRY DIVERSIFICATION % of Net Assets % of Net Assets Services Iron and Steel Automotive Equipment and Parts Chemicals and Pharmaceuticals Consumer Electronics Wholesale Miscellaneous Manufacturing Food and Beverages Banking and Financial Services Oil and Gas Retail Telecommunications TEN LARGEST EQUITY HOLDINGS BY MARKET VALUE** Issuer Market Value % of Net Assets Hyundai Mobis Samsung Electronics Co., Ltd Samsung Engineering Co., Ltd Hyundai Motor Company POSCO KB Financial Group, Inc. LG Chem Ltd. Lotte Shopping Co., Ltd Hyundai Heavy Industries Co., Ltd Hyundai Engineering & Construction Co., Ltd **Holdings may combine more than one security from the same issuer REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the shareholders and Board of Directors of Korea Equity Fund, Inc. We have audited to accompanying statement of assets and liabilities of Korea Equity Fund, Inc. (the “Fund”), including the schedule of investments, as of October 31, 2010, and the related statements of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are feee of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.Our procedures included confirmation of securities owned as of October 31, 2010 by correspondence with the custodian and others or by other appropriate auditing procedures where replies from others were not received.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Fund at October 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with the U.S. generally accepted accounting principles. New York, New York December 21, 2010 KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS* OCTOBER 31, 2010 Shares Cost Market Value % of Net Assets SOUTH KOREAN EQUITY SECURITIES Automotive Equipment and Parts Hyundai Mobis $ $ Automotive service components Hyundai Motor Company Passenger cars, trucks, autoparts, and commercial vehicles Hyundai Motor Company PFD Passenger cars, trucks, autoparts, and commercial vehicles See notes to financial statements. KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS* - (Continued) OCTOBER 31, 2010 Shares Cost Market Value % of Net Assets Mando Corp.† $ $ Brake, suspension, and steering system Total Automotive Equipment and Parts Banking and Financial Services Industrial Bank of Korea Commercial banking services KB Financial Group, Inc. Commercial banking services Samsung Card Co., Ltd. Credit card services Total Banking and Financial Services Chemicals and Pharmaceuticals LG Chem Ltd. Petrochemicals, plastic resins and engineering plastics OCI Company Ltd. Petrochemicals Total Chemicals and Pharmaceuticals Consumer Electronics Samsung Electronics Co., Ltd. Consumer electronics, computers and telecommunications Silicon Works Co., Ltd. Mixed-signal semiconductors Total Consumer Electronics Food and Beverages CJ CheilJedang Corp. Processed foods Orion Corp. Snacks Total Food and Beverages Iron and Steel Hyundai Steel Company Electric furnace steel maker POSCO Hot and cold rolled steel products Total Iron and Steel See notes to financial statements. KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS* - (Continued) October 31, 2010 Shares Cost Market Value % of Net Assets Miscellaneous Manufacturing Doosan Heavy Industries and Construction Co., Ltd. $ $ Industrial plant components Duksan Hi-Metal Co., Ltd. Solder ball Korea Zinc Co., Ltd. Non-ferrous metals Hyundai Heavy Industries Co., Ltd. Shipbuilding LG Household & Health Care Ltd. Household cleaning and personal care products Lock&Lock Co., Ltd. Plastic food storage Samsung Heavy Industries Co., Ltd. Shipbuilding Woongjin Thinkbig Co., Ltd. Publishing Youngone Corporation Outdoor sportswear Total Miscellaneous Manufacturing Oil and Gas SK Energy Co., Ltd. Refines, markets and distributes oil Retail CJ Home Shopping Miscellaneous products Hyundai Department Store Co., Ltd. Department stores Hyundai Home Shopping Network Corp.† Consumer products Lotte Shopping Co., Ltd. Department and discount stores Total Retail Services Cheil Worldwide Inc. Marketing See notes to financial statements. KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS* - (Continued) OCTOBER 31, 2010 Shares Cost Market Value % of Net Assets CJ CGV Co., Ltd. $ $ Movie theaters Dongbu Insurance Co., Ltd. Non-life insurance Glovis Co., Ltd. Domestic and international logistic services Hana Tour Service Inc. Travel related services Hanjin Shipping Co., Ltd.† Marine transportation Hotel Shilla Co., Ltd. Hotels Hyundai Engineering & Construction Co., Ltd. General construction Korean Reinsurance Company Life and non-life insurance KT Corporation Telecommunications LIG Insurance Co., Ltd. Non-life insurance Neowiz Games Corporation Online games Samsung Engineering Co., Ltd. Engineering and construction Samsung Fire & Marine Insurance Co., Ltd. Non-life insurance Samsung Life Insurance Co., Ltd. Life insurance Total Services Telecommunications Sk Telecom Co., Ltd. Wireless services Wholesale Fila Korea Ltd.† Textile and apparel See notes to financial statements. KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS* OCTOBER 31, 2010 Shares Cost Market Value % of Net Assets Hyundai Greenfood Co., Ltd. $ $ Agricultural products Samsung C&T Corporation Import/export Total Wholesale TOTAL SOUTH KOREAN EQUITY SECURITIES $ $ TOTAL INVESTMENTS $ $ OTHER ASSETS LESS LIABILITIES, NET NET ASSETS $ *The description following each investment is unaudited and not covered by the Report of Independent Registered Public Accounting Firm. †Non-income producing security. Portfolio securities and foreign currency holdings were translated at the following exchange rate as of October 31, 2010. South Korean WonKRW1,124.500 USD $1.00 See notes to financial statements. KOREA EQUITY FUND, INC. STATEMENT OF ASSETS AND LIABILITIES OCTOBER 31, 2010 ASSETS: Investments in securities, at market value (cost — $86,016,808) $ Cash and cash equivalents Total Assets LIABILITIES: Accrued management fee Other accrued expenses Total Liabilities NET ASSETS: Capital stock (par value of 11,062,391 shares of capital stock outstanding, authorized 100,000,000, par value $0.10 each) Paid-in capital Accumulated net realized loss on investments and foreign currency transactions ) Unrealized net appreciation on investments and foreign currency transactions Accumulated net investment loss ) Net Assets $ Net asset value per share $ See notes to financial statements. KOREA EQUITY FUND, INC. STATEMENT OF OPERATIONS FOR THE YEAR ENDED OCTOBER 31, 2010 INCOME: Dividend income (less $268,083 of withholding taxes) $ Interest income Total Income $ EXPENSES: Management fee Legal fees Directors’ fees and expenses Custodian fees Auditing and tax reporting fees Annual meeting expenses Shareholder reports Registration fees Transfer agency fees Miscellaneous fees Insurance expense Total Expenses INVESTMENT LOSS-NET ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Realized gain (loss) on investments and foreign currency transactions: Net realized gain on investments Net realized gain on foreign currency transactions Net realized gain on investments and foreign currency Change in net unrealized appreciation on investments Change in net unrealized appreciation on translation of foreign currency and other assets and liabilities denominated in foreign currency Net realized and unrealized gain on investments and foreign currency transactions NET INCREASE IN NET ASSETS RESULTING FROM INVESTMENT OPERATIONS $ KOREA EQUITY FUND, INC. STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended October 31, FROM INVESTMENT OPERATIONS: Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net realized gain (loss) on foreign currency transactions ) Change in net unrealized appreciation on investments andforeign currency transactions Increase in net assets derived from investment activities FROM DISTRIBUTIONS TO SHAREHOLDERS Net investment income ($0 and $0.01017 per share, respectively) 0 ) Decrease in net assets derived from capital stock transactions ) 0 Decrease in net assets ) ) NET ASSETS: Beginning of year End of year (including accumulated net investment loss of ($168,063) and $0, respectively $ $ See notes to financial statements KOREA EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS 1. Significant Accounting Policies Korea Equity Fund, Inc. (the “Fund”) is registered under the Investment Company Act of 1940 as a non-diversified, closed-end investment management company. The Fund was incorporated in Maryland on September 7, 1993 and investment operations com­menced on December 3, 1993. The Fund’s investment objective is to seek long-term capital appreciation through investments primarily in equity securities of South Korean companies. The following is a summary of significant account­ing policies followed by the Fund. In the opinion of management, all material adjustments, consisting of normal recurring adjustments, considered necessary for a fair presentation have been included. The accompanying financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) and are stated in United States dollars. The following is a summary of the significant accounting and reporting policies used in preparing the financial statements. In June 2009, the Financial Accounting Standards Board (“FASB”) issue, “The FASB Accounting Stan­dards Codification and the Hierarchy of Generally Ac­cepted Accounting Principles”. The standard identi­fies the FASB Accounting Standards Codification as the source of authoritative GAAP and reporting stan­dards applicable for all non-governmental entities with the exception of guidance issued by the Securities and Exchange Commission (“SEC”) and its staff. It is effective for financial statements issued for interim and fiscal years ending on or after September 15, 2009. The standard supersedes the existing non-SEC accounting and reporting standards. The FASB will no longer issue new standards in the form of Statements, FASB Staff Positions, or Emerging Issues Task Force Abstracts. The Fund adopted the standard for the year ended October 31, 2009. The adoption will be limited to disclosure in the financial statements and the manner in which the Fund refers to GAAP. (a) Valuation of Securities—Investments traded on stock exchanges are valued at the last sale price on the principal market on which such securities are traded as of the close of business on the day the se­curities are being valued or, lacking any sales, at the last available bid price. Securities traded in the U.S. over-the-counter market (as opposed to the OTC mar­ket for foreign investors in South Korea) are valued at the last reported sales price as of the close of busi­ness on the day the securities are being valued or, if none is available, at the mean of the bid and offer price at the close of the day or, if none is available, at the last reported sales price available to the Fund. Se­curities for which market quotations are not readily available and restricted securities are valued in good faith at fair value using methods determined by the Board of Directors. Short-term debt securities which mature in 60 days or less are valued at amortized cost, which approximates fair value, if their original maturity at the date of purchase was 60 days or less, or by amortizing their value on the 61st day prior to maturity if their term to maturity at the date of purchase ex­ceeded 60 days. Securities and other assets, includ­ing futures contracts and related options, are stated at market value or otherwise at fair value as determined in good faith by or under the direction of the Board of Directors of the Fund. (b) Foreign Currency Transactions—Transactions denominated in South Korean Won (“Won”) are recorded in the Fund’s records at the prevailing rate at the time of the transaction. Asset and liability ac­counts that are denominated in Won are adjusted to reflect the current exchange rate at the end of the period. Transaction gains or losses resulting from changes in the exchange rate during the reporting period or upon settlement of foreign currency transac­tions are included in the results of operations for the current period. The net assets of the Fund are presented at the ex­change rate and market values at the close of the year. The Fund isolates that portion of the results of KOREA EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS - (Continued) operations arising as a result of changes in the foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held at October 31, 2010. Net unrealized foreign ex­change gains or losses includes gains or losses aris­ing from changes in the value of assets and liabilities including investments in securities at October 31, 2010, resulting from changes in the exchange rate. Net realized foreign exchange gains or losses include gains or losses arising from sales of portfolio securi­ties, sales and maturities of short-term securities, cur­rency gains or losses realized between the trade and settlement dates on securities transactions, the differ­ence between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the United States dollar equivalent of the amounts actually received or paid. (c) Security Transactions, Investment Income, Distributions to Shareholders—Security transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date and interest in­come is recorded on the accrual basis. Realized gains and losses on the sale of investments are calculated on a first in first out basis. Distributions from net investment income and net realized capital gains are determined in accordance with Federal income tax regulations, which may differ from GAAP. To the extent these “book/tax” differences are permanent in nature (i.e., that they result from other than timing of recognition—“temporary”), such amounts are reclassified within the capital accounts based on their Federal tax-basis treatment; temporary differences do not require reclassification. Dividends and distributions which exceed net realized capital gains for financial reporting purposes, but not for tax purposes, are reported as distributions in excess of net realized capital gains. Pursuant to a securities lending agreement with Brown Brothers Harriman & Co., the Fund may lend securities to qualified institutions. It is the Fund’s policy that, at origination, all loans are secured by col­lateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. It is the Fund’s policy that collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is provided in the form of cash, which will be invested in certain money market funds. The Fund is entitled to receive all income on securities loaned, in addition to a por­tion of the income earned as a result of the lending transaction. Although each security loan is fully collat­eralized, there are certain risks. On November 21, 2008, the Fund suspended its participation in the securities lending program. The Fund may resume its participation in the future. During the fiscal year ended October 31, 2010, the Fund did not earn fees from lending fund portfolio securities, pursuant to the securities lending agreement. (d) Capital Account Reclassification—For the year ended October 31, 2010, the Fund’s accumulated net investment loss was decreased by $635,242, the ac­cumulated net realized loss was increased by $12,410 and paid in capital was decreased by $622,832. The adjustments were a result of the reclassification of for­eign exchange losses and net operating loss. These had no impact on net assets. (e) Income Taxes—A provision for United States in­come taxes has not been made since it is the intention of the Fund to continue to qualify as a regulated in­vestment company under the Internal Revenue Code and to distribute within the allowable time limit all tax­able income to its shareholders. Under South Korean tax laws, a withholding tax is imposed on dividends and interest income at the rate of 16.5% and 13.2%, respectively, and such with­holding taxes are reflected as a reduction of the re­lated revenue. There is no withholding tax on realized gains. The Fund evaluates tax positions taken or ex­pected to be taken in accordance with GAAP, to de­termine whether the tax positions are “more-likely­- KOREA EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS - (Continued) than-not” of being sustained by the applicable tax authority. As of and during the year ended October 31, 2010, the Fund did not have any liabilities for any un­certain tax positions. The Fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the statement of operations. During the year, the Fund did not incur any interest or penalties. (f) Subscription for New Shares—As part of their annual corporate action matters, certain South Korean companies offer rights to their shareholders to subscribe to new shares which are eligible for a por­tion of the dividends paid on existing shares in the year of subscription. The Fund normally subscribes to new share offerings by South Korean companies. (g) Use of Estimates in Financial Statement Prepa­ration—The preparation of financial statements in ac­cordance with GAAP requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. (h) Concentration of Risk—A significant portion of the Fund’s net assets consists of South Korean secu­rities which involve certain considerations and risks not typically associated with investments in the United States. In addition to the smaller size, less liquidity and greater volatility, the South Korean securities mar­ket is less developed than the U.S. securities market and there is often substantially less publicly available information about South Korean issuers than there is about U.S. issuers. Future economic and political de­velopments in South Korea could adversely affect the liquidity or value, or both, of securities in which the Fund is invested. Further, the Fund may be exposed to currency devaluation and other exchange rate fluctu­ations. (i) Indemnifications—Under the Fund’s organiza­tional documents, its officers and directors are indem­nified against certain liabilities arising from the perfor­mance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into con­tracts that contain a variety of representations which provide general indemnifications. The Fund’s maxi­mum exposure under these agreements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. However, based on the Fund’s experience, the Fund expects the risk of loss to be remote. 2. Management Agreement and Transactions With Affiliated Persons Nomura Asset Management U.S.A. Inc. (“NAM­-U.S.A.” or the “Manager”) acts as the Manager of the Fund pursuant to a management agreement. Under the agreement, the Manager provides all office space, facilities and personnel necessary to perform its du­ties. Pursuant to such management agreement, the Manager has retained its parent company, Nomura Asset Management Co., Ltd. (“NAM”), as investment adviser for the Fund, and effective July 24, 2001, the shareholders approved NAM retaining its wholly-owned subsidiaries, Nomura Asset Management Hong Kong Limited (“NAM-Hong Kong”) and Nomura Asset Management Singapore Limited (“NAM-Singa ore”), as investment sub-advisers for the Fund. As compensation for its services to the Fund, the Manager receives a monthly fee computed at the annual rate of 0.85% of the Fund’s average weekly net assets. This annual rate became effective as of September 1, 2006 pursuant to an amendment of the Fund’s management agreement with the Manager. Under the management agreement, the Fund paid or accrued fees, to the Manager of $1,004,464 for Oc toer 31, 2010. Under the Investment Advisory Agree ent, the Manager informed the Fund that NAM re­ceived sub-advisory fees of $584,971 from the Man­ager for the period ended October 31, 2010. In addi­tion, NAM-Hong Kong and NAM-Singapore received sub-advisory fees of $53,179 and $265,896, respec­tively from NAM. At October 31, 2010, the manage­- KOREA EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS - (Continued) ment fee payable to the Manager by the Fund was $97,213. Certain officers and/or directors of the Fund are officers and/or directors of the Manager. Affiliates of Nomura Holdings, Inc. (the Manager’s indirect parent) did not earn any fees in commissions on the execution of portfolio security transactions for the year ended October 31, 2010. As revised effective January 1, 2010, the Fund pays each Director not affiliated with the Manager an annual fee of $12,000 plus $1,500 per meeting attended or $1,000 per telephone meeting at­tended, together with such Director’s actual expenses related to attendance at meetings. The Chairman of the Board, who is not affiliated with the Manager, is paid an additional annual fee of $5,000. The chair of the Audit Committee, presently Mr. Chemidlin, re­ceives an additional annual fee of $1,000 for atten­dance at any meeting of the Audit Committee held. Such fees and expenses for unaffiliated Directors ag­gregated $164,250 for the year ended October 31, 2010. 3. Purchases and Sales of Investments Purchases and sales of investments, exclusive of investments in foreign currency and short-term secu­rities, for the year ended October 31, 2010 were $59,451,588 and $61,950,096, respectively. 4. Rights Offering The Fund issued to its shareholders of record as of the close of business on January 19, 2007 transfer­able Rights to subscribe for up to an aggregate of 2,803,000 shares of Common Stock of the Fund at a rate of one share of Common Stock for three Rights held (“Primary Subscription”). During February 2007, the Fund issued a total of 2,803,000 shares of Com­mon Stock on exercise of such Rights at the sub­scription price of $9.76 per share, compared to a net asset value per share of $12.30 and a market value per share of $10.79. A sales load of 3.75% was in­cluded in the subscription price. Offering costs of ap­proximately $600,000 and the sales load were charged directly against the proceeds of the Rights Offering. 5. Federal Income Taxes As of October 31, 2010, net unrealized appreciation on investments, for federal income tax purposes was $46,279,452 consisting of $46,789,726 related to ap­preciated securities and $510,274 related to depreci­ated securities. The aggregate cost of investments, at October 31, 2010 for federal income tax purposes was $86,317,612. At October 31, 2010 the components of accumu­lated earnings on a tax basis were as follows: Accumulated capital losses $ ) Unrealized appreciation on investments Total accumulated earnings $ For Federal income tax purposes, there was no dis­tribution for the fiscal year ended October 31, 2010, and the total distribution paid for the fiscal year ended October 31, 2009 in the amount of $114,026 was from ordinary income. During the year ended October 31, 2010 the Fund utilized capital loss carryforwards of $14,225,453. The Fund has a capital loss carryforward as of October 31, 2010 of $2,039,680, all of which expires on October 31, 2017. 6. Fair Value Measurements In accordance with GAAP, fair value is defined as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement KOREA EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS - (Continued) date. GAAP also establishes a framework for measur­ing fair value, and a three-level hierarchy for fair value measurements based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data ob­tained from sources independent of the Fund. Unob­servable inputs reflect the Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Each investment is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three-tier hierarchy of inputs is summarized below. • Level 1—quoted prices in active markets for identical investments • Level 2—other significant observable inputs (in­cluding quoted prices for similar investments, in­terest rates, prepayment speeds, credit risk, etc.) • Level 3—significant unobservable inputs (includ­ing the Fund’s own assumptions in determining the fair value of investments) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of October 31, 2010. Level Investments in Securities OtherFinancial Instruments Level 1 Equity Securities* $ -0- Level 2 -0- -0- Level 3 -0- -0- Total $ -0- *Please refer to the Schedule of Investments for a breakdown of the valuation by industry type. During the year ended October 31, 2010, the Fund did not hold any instrument which used significant unobservable inputs (level 3) in determining fair value. 7. Share Repurchases and Discount Management Plan The Board of Directors of the Fund announced a Discount Management Plan on June 3, 2010. The Plan consisted of an open-market share repurchase pro­gram and a tender offer component. The Fund com­menced share repurchases on the New York Stock Exchange on July 1, 2010. Between July 1, 2010 and August 13, 2010, the Fund repurchased 149,609 shares of its common stock for an aggregate pur­chase price of $1,483,505. The Board of Directors an­nounced an enhanced Discount Management Plan on August 17, 2010 that provides for a tender offer of up to 20 percent of the Fund’s outstanding shares of common stock. The enhanced Plan also contem­plates that the Board of Directors will annually evalu­ate whether, taking into account the Fund’s perfor­mance, trading discount from net asset value and other relevant factors, the Fund should make an addi­tional tender offer for between 5 and 15 percent of its outstanding shares of common stock. 8. Subsequent Event On November 17, 2010, the Fund commenced a tender offer for up to 2,212,479 shares of its out­standing common stock at a price equal to 98 percent of the net asset value per share on the expiration date of the offer (or if the tender offer is extended, on the date to which the tender offer is extended). The tender offer expired on December 17, 2010, at which time the offer was oversubscribed. The Fund announced it will purchase the maximum number of shares covered by the offer at a price of $12.79 per share, which repre­sented a price equal to 98% of the net asset value per share as of the close of trading on the New York Stock Exchange on December 17, 2010. The tender offer was made pursuant to the enhanced Discount Man­agement Plan announced by the Board of Directors of the Fund on August 17, 2010. KOREA EQUITY FUND, INC. FINANCIAL HIGHLIGHTS Selected per share data and ratios for a share of common stock outstanding throughout each year: For the Year Ended October 31, Net asset value, beginning of year $ Net investment income (loss)* ) ) ) Net realized and unrealized gain (loss) on investments and foreign currency ) Total from investment operations ) Distributions: Dividends from investment income, net ) ) Fund Share Transactions Dilutive effect of Tender Offer Dilutive effect of Rights Offering** ) Offering costs charged to paid-in capital in excess of par ) Dilutive effect of Share Repurchase Total Fund share transactions ) Net asset value, end of year $ Market value, end of year $ Total investment return† % % %) % % Ratio to average net assets/supplemental data: Net assets, end of year (000) $ Operating expenses before waiver of a portion of the management fee ††% ††% ††% ††% % Operating expenses after waiver of a portion of the management fee ††% ††% ††% ††% % Net Investment income (loss) %) %) % % %) Portfolio turnover 52
